Citation Nr: 0208326	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  95-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Evaluation of service-connected chronic recurrent lumbar 
strain/degenerative joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1952 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO rating decision that 
denied service connection for residuals of a head injury, and 
granted service connection for chronic recurrent low back 
pain, and assigned a noncompensable rating from August 23, 
1993.  This case was previously before the Board in April 
1997 when it was remanded for additional development.  
Subsequently, in a September 2001 rating action, the veteran 
was awarded a 40 percent disability rating from August 23, 
1993, for his service-connected low back disability, now 
characterized as chronic recurrent lumbar strain/degenerative 
joint disease of the lumbar spine.  

Besides the issue listed above, a claim of entitlement to 
service connection degenerative joint disease of multiple 
cervical vertebrae (claimed as muscle spasms of the upper 
back and shoulders) was developed for appellate review 
following the June 1994 rating decision.  This issue was also 
remanded in April 1997 for further development.  By a May 
1999 rating decision, the veteran was granted service 
connection for degenerative joint disease of multiple 
cervical vertebrae, with an evaluation of 10 percent, 
effective from August 23, 1993.  As such, this is considered 
a grant of the benefit sought by the veteran on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the veteran's 
chronic recurrent lumbar strain/degenerative joint disease 
claim must include consideration of whether a rating in 
excess of 40 percent is warranted at any time from the date 
of the award of service connection-in this case, from August 
23, 1993.  Id.

FINDINGS OF FACT

1.  The veteran does not have current diagnosis of  residuals 
of a head injury.  

2. The veteran's service-connected low back disability is 
manifested by pain and limitation of motion, with 
degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury that 
was incurred in or aggravated by active military service, or 
is otherwise related to active military service.  38 U.S.C.A. 
§§  1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001). 

2. A rating in excess of 40 percent is not warranted for the 
veteran's service-connected chronic recurrent lumbar 
strain/degenerative joint disease.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5010-5292) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Head Injury

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b) 
(West 1991).

In the veteran's case, service medical records include a May 
1952 enlistment examination report.  The veteran's head and 
neurological examinations were normal.  Examination reports 
dated in May 1955 and March 1956 indicate that the veteran's 
head and neurological examinations were normal.  In April and 
August 1957, the veteran complained of headaches.  He was 
told to wear glasses.  In January 1958, the veteran had a 
laceration on his forehead.  Examination reports dated in 
January 1958 and in November 1961 indicate that the veteran's 
head and neurological examinations were normal. 

In May 1962, the veteran stated that he was hit on the top of 
his head by a gun.  He complained of pain and dizziness.  He 
did not lose consciousness, and had no localizing signs.  
Radiographic reports of the skull were negative.  He had a 
superficial scalp break and was diagnosed with a head injury.  
At a follow-up visit a few days later, the veteran complained 
of severe headaches and blurred vision.  Radiographic reports 
were negative.  A neurological examination was negative.  He 
was diagnosed with a head injury.

In medical history reports dated in October 1963 and in May 
1964, the veteran indicated that he did not have frequent or 
severe headaches, nor did he indicate that he had dizziness 
or fainting spells.  Upon examination, the veteran's head and 
neurological system were normal.    

In July 1967, the veteran complained of headaches and 
soreness in his head.  He had no dizziness.  

In February 1968, the veteran reported a history of a head 
injury, but reported no headaches or dizziness.  The examiner 
noted that the veteran had a laceration to the head without a 
loss of consciousness.  The veteran's head and neurological 
examinations were normal.  

An August 1969 examination report indicates that the 
veteran's head and neurological examinations were normal.    

In February 1971, the veteran complained of low back pain 
associated with headaches.  

In medical history reports dated in November 1971 and in 
October 1972, the veteran reported a history of a head 
injury, but did not indicate that he had headaches or 
dizziness.  Upon examination, the veteran's head and 
neurological system were normal.

Private medical records indicate that, in a February 1984 
examination, the veteran's head was normal.  The veteran also 
had a normal neurological examination.  In September 1992, 
the veteran complained of a slight headache, and in February 
1993, the veteran denied having recurrent headaches.  

The veteran was afforded a VA examination in October 1993. He 
gave a history of a head injury without a loss of 
consciousness.  He reported numerous head injuries during 
wartime.  He reported that he had had frequent headaches, and 
eventually, they went away.  Upon examination, the examiner 
found the veteran's head to be normocephalic and atraumatic.  
The face was symmetric.  The cranial nerves, II through XII, 
were intact. 

The veteran was afforded a RO hearing in June 1995.  He 
stated that he sustained an injury to the head while in 
service, and that he had had headaches almost every day.  He 
also indicated that he had dizziness for many years after the 
injury, along with temporary blindness.  He also indicated 
that his headaches may have been caused by his insomnia.  

The veteran was afforded VA examinations in July 1997. The 
veteran denied any cerebral symptoms as a result of an in-
service head injury.  Upon examination, the veteran's cranial 
nerves I through XII were intact.  Cerebellar function tests 
were normal.  The examiner could not find any evidence of 
primary disease of the nervous system.  

A VA medical opinion was obtained in June 1998.  The examiner 
indicated that the June 1997 neurological examination 
indicated there were no direct neurological sequelae of any 
head injury.  The examiner noted that although the review of 
the claims file revealed that the veteran was treated for 
blunt trauma to the head in May 1962, there was no evidence 
of brain trauma.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a head injury.  Despite the 
veteran's allegations that he has residuals of a head injury, 
the medical evidence of record demonstrates that the veteran 
does not have an identifiable malady underlying his complaint 
of pain.  The veteran himself has denied any cerebral 
symptoms as a result of his in-service head injury.  In 
addition, testing has shown the veteran's cranial nerves and 
cerebellar functions to be intact.  The veteran had no 
evidence of brain trauma after his head injury.  In addition, 
the Board notes, that the VA examiner specifically opined 
that the veteran had no direct neurological sequelae of his 
head injury.  

In addition, the Board has considered the application of 38 
U.S.C.A. § 1154(b) in support of the veteran's claims for 
entitlement to service connection for his claimed head injury 
residuals. The Board notes that "the provisions of section 
1154(b) do not provide a substitute for medical-nexus 
evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.   However, even if it is conceded that the 
veteran was repeatedly injured as he claimed in the October 
1993 examination, the Board finds that there is no evidence 
of his experiencing any current residual disability for which 
service connection may be granted.  There are a number of 
service medical records documenting examinations and 
treatment, but there are no records showing any type of 
multiple head injuries that resulted in chronically disabling 
residuals involving the head, such as brain trauma.  These 
multiple records would certainly be expected to show a 
disability involving the head due to the multiple head 
wounds, if extant.  Therefore, the Board finds that the 
veteran's allegations that he sustained multiple head 
injuries in service that resulted in current residuals of a 
head injury inconsistent with the circumstances of the 
veteran's service.   

The Board finds that the evidence showing the absence of a 
diagnosed disability to be of greater weight than that which 
suggests the possibility or probability of an underlying 
disability.  As noted above, no diagnosis of disability has 
been made, and when the veteran's symptomatology was fully 
investigated, pursuant to the Board remand, no diagnosis was 
made.  The veteran's complaints, without a diagnosed 
underlying malady, do not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Consequently, the preponderance of 
the evidence is against the veteran's claim.  

The Board has considered the veteran's statements regarding 
his headaches, insomnia, and dizziness, but while the veteran 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis regarding residuals of a head injury.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  (Incidentally, the Board 
notes that the veteran was specifically denied entitlement to 
service connection for a disability manifested by headaches 
with nausea, as well as entitlement to service connection a 
disability manifested by nervousness with insomnia, in the 
April 1997 Board decision.)  As such, the veteran's claim of 
entitlement to service connection for residuals of a head 
injury is denied.  

Evaluation of Recurrent Lumbar Strain/Degenerative Joint 
Disease

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration of 
the veteran's low back disability must now include 
consideration of whether a rating in excess of 40 percent is 
warranted at any time during the pendency of the appeal.

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

The veteran's service-connected low back disability has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Codes 5010-5292) (2001). 
  
The Board notes that the maximum schedular award is 40 
percent under 38 C.F.R. § 4.71a (Diagnostic Code 5292) 
(2001), or 38 C.F.R. § 4.71a (Diagnostic Code 5295) (2001), 
which deal with limitation of motion and lumbosacral strain, 
respectively.  Hence, no greater benefit can flow to the 
veteran under either.  This is so because Diagnostic Codes 
5292 and 5295 each address, at least in part, limitation of 
motion, see VAOPGCPREC 36-97 (1997), which means that ratings 
under both are not assignable.  38 C.F.R. § 4.14 (2001) (when 
a single manifestation is ratable under several sets of 
criteria, separate ratings are not assignable).

Given the 40 percent disability rating currently assigned for 
the veteran's service-connected low back disability, the 
veteran will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a vertebra 
fracture that results in cord involvement, that requires him 
to be bedridden, or that requires long leg braces (100 
percent), or a fracture of a vertebra without cord 
involvement, or that results in abnormal mobility requiring a 
neck brace (60 percent).  38 C.F.R. § 4.71a (Diagnostic Code 
5285) (2001).  Higher ratings are also assignable for certain 
levels of ankylosis of the spine.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5286, 5289) (2001).  Additionally, under 
Diagnostic Code 5293, a 60 percent rating is assignable for 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2001).  (The 60 percent rating is the 
maximum evaluation allowable under Diagnostic Code 5293.  
Id.)  

The veteran's service medical records indicate that from 
January to May 1967, the veteran complained of low back pain, 
nonradiating.  He had no spasms, and straight leg raises were 
negative.  Deep tendon reflexes were symmetrical. 

The veteran was afforded a VA examination in October 1993.  
He reported a minimum of numb radicular back pain which was 
mechanical in nature and was not problematic.  He denied leg 
weakness, bowel or bladder incontinence, or problems with 
paresthesia. The range of motion of the lumbar spine was 
normal.  The lumbosacral spine was nontender, and the 
paravertebral muscles were nontender.  Straight leg raises 
were normal.  

The veteran testified at a June 1995 RO hearing that when he 
bent over or stooped, he had muscle spasms which did not 
radiate into his legs. 

A VA examination was performed in July 1997.  Strength in the 
lower extremities appeared to be normal.  Tendon reflexes 
were 2+ at the ankles. The examiner opined that the veteran 
had generalized osteoarthritis probably affecting the 
lumbosacral spine.  The examiner could not find any evidence 
of a primary disease of the nervous system, and related the 
veteran's discomfort, muscle spasm, and stiffness to 
degenerative arthritis.  

The veteran was afforded an additional VA examination in July 
1997.  He reported that he did repetitive lifting and 
twisting at work, which aggravated his back pain.  The pain 
did not radiate to his extremities.  He reported that Tylenol 
gave him some moderate relief from his pain.  He did not have 
any bowel incontinence, but he did have bladder incontinence 
associated with his prostate cancer.  Upon examination, the 
veteran's range of motion in all extremities was within 
normal limits.  Forward flexion was to 45 degrees at the 
lumbar level.  Lateral flexion bilaterally was to 45 degrees, 
and lumbar extension was to 30 degrees.  He had negative 
straight leg raises, and lower extremity deep tendon reflexes 
were +2 bilaterally in the Achilles reflexes.  He was 
diagnosed with mechanical back pain associated with 
myofascial syndrome.  There was no evidence of radicular back 
pain.  He may have had some mild degenerative joint disease 
in his vertebrae.  There was no evidence of discogenic 
disease, nor was there any evidence of spinal stenosis.  

The veteran was afforded a VA examination in October 1999.  
He reported having an increase in muscle spasms.  His joint 
pain was increased in his lumbosacral spine.  During flare-
ups, or when he had increased muscle spasms, he was fairly 
incapacitated.  Upon examination, knee flexion and extension 
lead to pain in his low back.  Sensation was intact.  
Straight leg raises were negative.  Forward flexion of the 
lumbosacral spine was from 0 to 30 degrees, limited by pain.  
Lateral bending to the right was from 0 to 15 degrees, and 
lateral bending to the left was 0 to 10 degrees, limited by 
pain.  He had tenderness with palpation along his lower 
lumbosacral spine.  He was diagnosed with a history of 
degenerative joint disease in the lumbosacral spine with 
associated myofascial syndrome and muscle pain.  Radiographic 
reports revealed that the veteran had disc disease with 
associated degenerative changes at L5-S1.  He probably also 
had spondylolysis at L5 on the left.  

Private treatment notes dated in November 1999 indicate that 
the veteran complained of back pain, without any radiation.  
The lumbosacral area was mildly tender to palpation.  
Neurovascularly was intact.  He had good strength in his 
lower extremities.    

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected low back 
disability is best characterized by the criteria for a 40 
percent rating.  This is true throughout the pendency of the 
claim.  See Fenderson, supra.  As stated earlier, the veteran 
is already receiving the maximum schedular rating under 
Diagnostic Code 5292; however, no basis exists for a higher 
schedular rating under another Diagnostic Code.  The evidence 
of record does not show that the veteran has a service-
connected fracture of any low back vertebra.  Therefore, the 
veteran does not meet the criteria for a higher rating under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a (Diagnostic Code 
5285).  Moreover, the evidence of record does not show that 
the veteran has ankylosis of the spine.  As such, a rating in 
excess of 40 percent under Diagnostic Codes 5286 or 5289 is 
not warranted.  38 C.F.R. § 4.71a (Diagnostic Codes 5286 and 
5289).  

Additionally, none of the medical opinions of record in any 
way suggests that the veteran's disability could be 
characterized as "pronounced," and it appears clear from 
the record that any neurological symptoms he may have are 
intermittent, not "persistent."  Indeed, the evidence of 
record suggests that any radiculopathy the veteran may have 
is minimal.  In addition, although the medical evidence 
indicates that the veteran has had spasms, there is no 
indication that the veteran had an absent ankle jerk.  In 
addition, the record does not indicate that the veteran had 
little intermittent relief.  As such, a rating in excess of 
40 percent under Diagnostic Code 5293 is not warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5293).

In concluding that the veteran is not entitled to a higher 
initial disability evaluation, the Board has considered the 
veteran's low back pain, and functional losses caused 
thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and he reports experiencing both 
pain and tenderness.  However, a 40 percent disability 
rating, considered under Diagnostic Codes 5010-5292, 
specifically contemplates pain.  Although his pain has been 
described as occurring daily, there is no indication that the 
veteran suffers from functional losses that equate to 
"pronounced" intervertebral disc syndrome under Diagnostic 
Code 5293.  

Although it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and disc syndrome, or pain 
and limitation of motion, it should be pointed out that each 
of the potentially applicable sets of criteria overlap as to 
the manifestations to be evaluated.  For example, limitation 
of motion and functional loss due to pain are to be 
considered under each Diagnostic Code.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, as no separately ratable 
manifestation is shown, assignment of separate ratings for 
the various manifestations of the veteran's low back 
disability is precluded by the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).

The Board also notes that Diagnostic Code 5010, which is used 
to rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, as stated above, the 40 percent rating 
under Diagnostic Code 5292 already specifically contemplates 
pain and limitation of motion.  In this regard, an assignment 
of a separate rating for arthritis would also violate the 
rule against pyramiding.  38 C.F.R. § 4.14.  

Based upon the review of the evidence, the Board finds no 
basis for the award of a higher initial disability rating.  
Instead, the Board finds that the evidence is best 
characterized as showing a disability picture that is 
manifested by pain with degenerative joint disease and 
limitation of motion.  As such, the Board finds that the 
veteran's disability picture most closely approximates a 40 
percent disability rating under Diagnostic Code 5292.

Thus, for the reasons set out above, and because the criteria 
for a 40 percent rating specifically contemplate the 
veteran's losses, a higher initial disability rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 40 percent disability rating.  Consequently, 
the preponderance of the evidence is against the claim; the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that his disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claims.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Consequently, the Board concludes that action 
to further comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



ORDER

Service connection for residuals of a head injury is denied.

A disability rating in excess of 40 percent for service-
connected chronic recurrent lumbar strain/degenerative joint 
disease is denied.




		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

